Name: Commission Regulation (EEC) No 789/88 of 24 March 1988 on the supply of whole milk powder as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  cooperation policy;  economic conditions
 Date Published: nan

 No L 81 /28 Official Journal of the European Communities 26. 3. 88 COMMISSION REGULATION (EEC) No 789/88 of 24 March 1988 on the supply of whole milk powder as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 3785/87 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementating rules for Regula ­ tion (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to the Republic of Tunisia 3 000 tonnes of whole milk powder to be supplied ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 March 1988. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 356, 18 . 12. 1987, p. 8 . 0 OJ No L 136, 26. 5. 1987, p. 1 . 0 OJ No L 204, 25. 7. 1987, p. 1 . 26. 3 . 88 Official Journal of the European Communities No L 81 /29 ANNEX 1 . Operation Nos ('): 96/88, 108/88 and 109/88  Commission Decision of 30 July 1987 2. Programme : 1987 3. Recipient : STIL (SociÃ ©tÃ © Tunisienne de 1 Industrie LaitiÃ ¨re), 25, rue Belhassen Ben Chaabane, 1005 el Omrane, Tunis, Telex : 15322 Tunis 4. Representative of the recipient (3) : COMALAIT, 2, rue du PrÃ ©sident Roosevelt, Vichy, France, Telex : 990678 COLAI-F 5. Place or country of destination : Tunisian Republic 6. Product to be mobilized : whole-milk powder 7. Characteristics and quality of the goods : (2) (4) 8 . Total quantity : 3 000 tonnes 9. Number of lots : one lot, three parts (Al : 1 000 tonnes ; A2 : 1 000 tonnes ; A3 : 1 000 tonnes) 10. Packaging and marking : 25 kg and see Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (I.1.B.4J) Supplementary markings on the packaging : Al : 'ACTION N ° 96/88 / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã LA RÃ PUBLIQUE TUNISIENNE' A2 : 'ACTION N0' 108/88 / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã LA RÃ PUBLIQUE TUNISIENNE' A3 : 'ACTION N0 109/88 / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã LA RÃ PUBLIQUE TUNISIENNE' see Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (I.1.B.5) 11 . Method of mobilization of the product : Community market 12. Stage of supply : free-at-port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : Al : from 20 April to 5 May 1988 A2 : from 20 May to 5 June 1988 A3 : from 20 June to 5 July 1988 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (*): 11 April 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 25 April 1988 at 12 noon (b) period for making the goods available at the port of shipment : Al : 5 to 15 May 1988 A2 : 5 to 15 June 1988 A3 : 5 to 15 July 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, k 1 attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Brussels ; Telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 26 February 1988 fixed by Regulation (EEC) No 508/88 (Official Journal of the European Communities No L 52 of 26 February 1988) No L 81 /30 Official Journal of the European Communities 26 . 3. 88 Notes (') The operation number is to be quoted in all correspondence. (2) The whole-milk powder with 26 % minimum fat content must be obtained by the spray method and must be manufactured not more than one month before the date of shipment. The quality must be extra grade and the milk powder must have the following characteristics : (a) Fat content : (b) Water content : (c) Titratable acidity (in solids, / non-fat): ADMI  as ml of decinormal sodium hydroxide solution :  as lactic acid : (d) Lactate content (in solids, / non-fat) (e) Additives : .(f) Phosphatase test : (g) Solubility index : (h) Burnt : (i) Micro-organism content : (k) Coliform test : (1) Buttermilk test : (m) Whey test : (n) Odour and flavour : (o) Apperance : 26,0 % minimum 2,5 % maximum 3,0 % maximum 0,15 % maximum 150 mg/100 g maximum none negative, i.e. not more than 4 ^g of phenol per g of reconstituted milk 0,5 ml maximum 15,0 mg maximum, i.e. at least disc B 50 000 per g maximum negative in 0,1 g negative negative clean white or slightly yellowish, ni impurities or coloured particles (3) Commission delegate to contact by the successful tenderer : see list published in OJ No C 227, 7. 9 . 1985, p. 4. (4) At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity and certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in ' the Member State concerned, have not been exceeded. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex ;  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (*) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex.